                                               Exhibit C


                                Infringement Chart
#              Composition                      Artist                                Album
1    Broken Hearted (Here I Am)         Dickie Valentine           Here Is Dickie Valentine
2    Broken Hearted (Here I Am)         Jim Lowe                   Songs They Sing Behind the Green Door &
                                                                   More
3    Broken Hearted (Here I Am)         Johnnie Ray                1950's Hits & Highlights, Vol. 8
4    Button Up Your Overcoat            Fred Waring & The          100 Greatest Big Hits of the 1920's, Vol. 3
                                        Pennsylvanians             (Inspired By the Hit TV Series "Downton
                                                                   Abbey")
5    Button Up Your Overcoat            Helen Kane                 100 Greatest Big Hits Inspired By the Hit TV
                                                                   Series "Mr. Selfridge"
6    Button Up Your Overcoat            Helen Kane                 100 Greatest Big Hits of the 1920's, Vol. 3
                                                                   (Inspired By the Hit TV Series "Downton
                                                                   Abbey")
7    Bye Bye Blackbird                  Anthony Newley             Tony / Love IS A NOW AND THEN THING
8    Bye Bye Blackbird                  Dickie Pride & Roy Young   British Rock 'N' Roll Legends
9    Bye Bye Blackbird                  Dickie Valentine           Here Is Dickie Valentine
10   Bye Bye Blackbird                  George Olsen and His       100 Greatest Big Hits Inspired By the Hit TV
                                        Music                      Series "Mr. Selfridge"
11   Bye Bye Blackbird                  George Olsen and His       100 Greatest Big Hits of the 1920's, Vol. 4
                                        Music                      (Inspired By the Hit TV Series "Downton
                                                                   Abbey")
12   Don't Bring Lulu                   Dorothy Provine            100 Dance Crazy Hits, Vol. 5 (Inspired By the
                                                                   hit TV Series "Strictly Come Dancing" and
                                                                   "Dancing With The Stars")
13   Don't Bring Lulu                   Dorothy Provine            56 Greatest Jazz & Swing Hits Of 1961
14   Don't Bring Lulu                   Dorothy Provine            Greatest Jazz & Swing Hits of 1961, Vol. 2
15   Don't Bring Lulu                   Nathan Glantz & His        100 Greatest Big Hits of the 1920's, Vol. 2
                                        Orchestra                  (Inspired By the Hit TV Series "Downton
                                                                   Abbey")
16   Has Anybody Seen My Girl? (a/k/a   Art Landry and His         100 Greatest Big Hits of the 1920's (Inspired
     "Five Foot Two, Eyes of Blue")     Orchestra                  By the Hit TV Series "Downton Abbey"), Vol. 1
17   Has Anybody Seen My Girl? (a/k/a   Craig Douglas              Pretty Blue Eyes
     "Five Foot Two, Eyes of Blue")
18   I Want To Be Bad                   Zelma O'Neal               100 Greatest Big Hits of the 1920's, Vol. 3
                                                                   (Inspired By the Hit TV Series "Downton
                                                                   Abbey")
19   If I Had A Girl Like You           Seattle Harmony Kings      100 Greatest Big Hits Inspired By the Hit TV
                                                                   Series "Mr. Selfridge"
                                                 Exhibit C


                                Infringement Chart
#               Composition                       Artist                                Album
20   If I Had A Girl Like You            Seattle Harmony Kings      100 Greatest Big Hits of the 1920's, Vol. 4
                                                                    (Inspired By the Hit TV Series "Downton
                                                                    Abbey")
21   If I Had a Talking Picture of You   Earl Burtnett & his Los    100 Greatest Big Hits of the 1920's (Inspired
                                         Angeles Biltmore Hotel     By the Hit TV Series "Downton Abbey"), Vol. 1
                                         Orchestra
22   If You Hadn't Gone Away             Julie Lee & Her Boy        Big Hits & Highlights of 1951 Volume 17
                                         Friends
23   It All Depends on You               Craig Douglas              Pretty Blue Eyes
24   It All Depends on You               Frank Sinatra              Big Hits & Highlights of 1949, Vol. 10
25   Life Is Just a Bowl of Cherries     Billy Eckstine             A Weaver of Dreams
26   Life Is Just a Bowl of Cherries     Billy Eckstine & Woody     Big Hits & Highlights of 1951 Volume 5
                                         Herman
27   Life Is Just a Bowl of Cherries     Jack Hylton and His        100 Greatest Big Hits of the 1920's, Vol. 3
                                         Orchestra                  (Inspired By the Hit TV Series "Downton
                                                                    Abbey")
28   My Sin                              Dick Haymes & The          Big Hits & Highlights of 1947, Vol. 1
                                         Andrews Sisters
29   The Thrill Is Gone                  Anthony Newley             Strawberry Fair
30   The Thrill Is Gone                  Anthony Newley             Tony / Love IS A NOW AND THEN THING
31   The Thrill Is Gone                  Ella Mae Morse             Oh You Crazy Moon
32   The Varsity Drag                    Phil Nelly & Abe Lyman's   100 Greatest Big Hits of the 1920's, Vol. 2
                                         California Orchestra       (Inspired By the Hit TV Series "Downton
                                                                    Abbey")
33   The Varsity Drag                    The Crew Cuts              A Story Untold
34   The Varsity Drag                    The Crew Cuts              Angels In the Sky
35   Together                            Billy Vaughn               Greatest Big Hits of 1962, Vol. 36
36   Together                            Frank Munn & Regent        100 Greatest Big Hits of the 1920's, Vol. 2
                                         Club Orchestra             (Inspired By the Hit TV Series "Downton
                                                                    Abbey")
37   Together                            Frank Munn & Regent        100 Greatest Big Hits of the 1920's, Vol. 3
                                         Club Orchestra             (Inspired By the Hit TV Series "Downton
                                                                    Abbey")
38   You Wouldn't Fool Me Would You      Annette Hanshaw & The      100 Greatest Big Hits of the 1920's, Vol. 2
                                         Columbia Studio            (Inspired By the Hit TV Series "Downton
                                         Orchestra                  Abbey")
                                             Exhibit C


                            Infringement Chart
#             Composition                     Artist                             Album
39   You Wouldn't Fool Me Would You   Annette Hanshaw & The     100 Greatest Big Hits of the 1920's, Vol. 3
                                      Columbia Studio           (Inspired By the Hit TV Series "Downton
                                      Orchestra                 Abbey")
40   You're the Cream in My Coffee    Colonial Club Orchestra   100 Greatest Big Hits of the 1920's (Inspired
                                                                By the Hit TV Series "Downton Abbey"), Vol. 1
41   You're the Cream in My Coffee    Scrappy Lambert &         100 Greatest Big Hits of the 1920's, Vol. 3
                                      Colonial Club Orchestra   (Inspired By the Hit TV Series "Downton
                                                                Abbey")
